Citation Nr: 1523192	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-19 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from August 1948 to May 1952.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in December 2011; a statement of the case was issued in May 2013; and a substantive appeal was received in July 2013.   

The Board notes that the November 2011 rating decision included a grant of service connection for anxiety.

The Veteran was scheduled to testify before the Board in an April 2015 hearing.  He failed to report for the hearing or offer good cause for his failure to report.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

There is no medical diagnosis of current chronic PTSD.


CONCLUSION OF LAW

The criteria for an award of service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In a February 2011 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159(b) (2014).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2014).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given a VA examination in February 2011 (VBMS, 3/11/11) which is fully adequate.  The examiner examined the Veteran in February 2011 and fully addressed the PTSD criteria.  She subsequently reviewed the claims file and provided a November 2011 addendum opinion.  The duties to notify and to assist have been met.  

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997). 

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b). 

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A § 1154(b), requires that a Veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999). 

If there is no combat experience, or if there is a determination that the Veteran engaged in combat but the claimed stressor is not related to such combat, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 9 Vet. App. 163, 166 (1996). Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

Just because a physician or other health professional accepted appellant's description of his service experiences as credible and diagnosed appellant as suffering from PTSD does not mean the Board is required to grant service connection for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991). 

The regulations pertaining to PTSD were amended, and 38 C.F.R. §3.304(f)(3) no longer requires the verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity."  Such a location can be evidenced by awards such as the Iraq Campaign Medal or the Vietnam Service Medal.  Lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The new regulatory provision requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor. Id.  The liberalizing criteria contained in the new § 3.304(f)(3) will be applied to PTSD service connection claims that are pending as of the effective date of the regulation (July 13, 2010) and to claims filed on or after this effective date.

The Veteran's May 1952 separation examination reflects "Nervous trouble - restless kicking of foot when sitting."  Likewise, on the Veteran's May 1952 Report of Medical History, the Veteran indicated, by checked box, that he was experiencing nervous trouble (VBMS 5/7/52).  

Post service medical records reflect that the Veteran began having symptoms of depression and anxiety in November 2010 (VBMS 2/7/11, p. 31).  A January 2011 mental health group therapy report lists the Veteran's diagnosis as PTSD (VBMS 2/7/11, p. 10).  The various criteria for the diagnosing of PTSD are not discussed.  Another January 2011 mental health report reflects that the Veteran's current stressors included having his teeth pulled; being frustrated by VA medication reordering; the fact that he spent too much money on a car he bought in December; and concern over his memory failing (VBMS 2/7/11, pgs. 6-7).  Stressors from the military were not noted.  

The Veteran underwent a VA examination in February 2011 (VBMS 3/11/11).  The Veteran reported that he was in the Army Corps of Engineers and that his MOS was related to plumbing and heavy carpentry.  However, he also served a tour of duty in Korea, where he was a member of the 44th Engineering Battalion that was part of the invasion of Inchon with the First Marine Division.  After being discharged, he worked as a painter and maintenance worker. He retired in 1987 as a result of a back disability.  He had 9 children and described his marriage as "wonderful."  His wife passed away six years prior to the examination.  He reported that he was close with all of his children.  

The examiner noted that the Veteran was brought to the Mental Health Department in December 2010 due to increased anxiety, depression, and suicidal ideation.  He was diagnosed with chronic PTSD, was prescribed medication, and attended a weekly therapy group for Korean War Veterans.  

The Veteran described experiencing increased anxiety in November 2010 related to the removal of his teeth.  He reported that at this time, he wasn't able to sleep, and that he had increased dreams about experiences in Korea.  He also began "worrying" about a lot of things including his house and having enough of things. He noted that he started buying two of everything.  He became suicidal in approximately December 2010.  At the time of the examination, he reported feeling a lot better in the past few weeks.  He stated that he was not feeling depressed.  He was not suicidal.  He denied feelings of worthlessness, hopelessness, or
helplessness.  He denied symptoms of mania.  He denied other anxiety
symptoms including generalized anxiety, panic attacks or obsessive-compulsive disorder.  He denied experiencing hallucinations or delusions.

Upon examination, the Veteran described three combat-related stressful events
that occurred during his tour of duty in Korea.  He described that the battleship Missouri was "firing shells" over his head and into Seoul.  He stated that he did not feel prepared for combat as he only had one week's preparation.  He described his emotional reaction as "scared to death."  

Another incident involved being stationed in North Korea in the winter where
it was 40 degrees below zero.  He stated that that the Chinese were pushing
down into North Korea and that he had to unload frozen bodies of U.S. soldiers from trucks.  He did this for several days and described his emotional reaction as "sad and frightened." 

Finally, the third incident involved digging foxholes in Seoul Korea.  He described that he had a "nervous breakdown" and was taken to a VA Hospital.  He was there for three days.  When a colonel learned that his MOS was plumbing and carpentry, he was put in charge of doing work at the hospital rather than returning to the field. He described feeling frightened and helpless.  The examiner found that Criterion A had been met with regards to all three stressors.

The Veteran reported having unwanted memories and dreams of these events
on a monthly basis.  He stated that they cause him "a lot" of distress.  They have gotten worse in the years since his wife died.  He denied experiencing flashbacks. He denied psychological or physiological reactivity.  The examiner opined that Criterion B was not met due to the infrequency of the symptoms.

The Veteran reported that he avoided thoughts and feelings related to his stressors by doing something else, particularly chores around his house.  He never talked to anyone, including his wife, about his war experiences.  He endorsed diminished interests in a few activities.  He noted that he had not done polka dancing in the last year; but that he continued to do several other activities, especially outdoor activities.  He enjoyed cutting and hauling wood, hunting, fishing and feeding animals (birds and deer).  In the summer time he enjoyed cutting grass and gardening.  He denied feelings of detachment from others, emotional numbness and a sense of a foreshortened future.  He had a clear memory of these events.  The examiner opined that Criterion C was not met due to the mild nature of the
symptoms.

The Veteran reported sleeping difficulties several times per week.  He stated that it took him approximately two hours to fall asleep.  He reported waking up approximately four times per night and it taking him 30 minutes to fall
back asleep.  He reported difficulty concentrating some of the time.  He endorsed hypervigilance most of the time.  He preferred to sit where he could see the
door and see what's going on when he is in public.  The Veteran stated that he had startle reactions once or twice per month.  He was startled by flashing lights, loud noises, someone coming up behind him, or somewhat waking him up. He described his reaction as "jumpy."  He denied anger/irritability.  The examiner opined that Criterion D was met.

The Veteran stated that it is hard for him to be alone because he has "so much time to think."  He reported that PTSD symptoms affected "25%" of his life.  He reported that these symptoms affected his relationships because he "never said anything to anybody."  The examiner noted that the symptoms appeared to have had no adverse impact on his occupational functioning.  He maintained full time employment until 1987 when a back injury forced him to leave his job.  The examiner found that Criterion E and F appeared to be met.

The Veteran responded to the MMPI-2 in a careful and consistent manner.
He attended to the content of each item and did not respond indiscriminately.  He was open and honest in his approach to the test and produced a valid and interpretable profile.  He endorsed mild emotional distress.  The examiner noted that individuals with similar profiles tend to feel discouraged, demoralized and pessimistic.  They may feel overwhelmed by stress; they tend to be passive; and they have difficulty mustering the energy necessary to get things done.  They tend to experience high levels of anxiety and nervousness.  There was a mild elevation on the RC7 scale.  There was a mild elevation on the PK subscale, but it was below the cutoff recommended for PTSD.  The Veteran obtained a score of 126 on the Mississippi Scale which is above the cut off for a diagnosis of PTSD.

The examiner found that the Veteran's social functioning appeared to be at most, mildly impaired due to some avoidance of conversations.  His occupational
functioning did not appear to be impaired.  Psychometric assessment showed mild emotional distress and mild elevations on scales related to PTSD.  However, the examiner found that the Veteran did not meet criteria for PTSD.  He did meet the criteria for anxiety disorder, not otherwise specified with post-traumatic stress disorder symptomatology.  The examiner opined that the anxiety is at least as likely as not a result of his military service.  She opined that claimed stressor was not related to the Veteran's fear of hostile terrorist or military activity. 

The examiner did not have access to the claims file when she wrote her examination report.  However, after reviewing the claims file, she submitted a November 2011 addendum.  In it, she noted that the Veteran had "nervous trouble" at discharge.  She stated that his first stressor (related to the battleship Missouri) is related to fear of hostile terrorist or military activity.  She stated that it is at least as likely as not that his anxiety is related to the "nervous trouble" at discharge and his reported stressor.  

Analysis

In the Veteran's April 2015 Brief, his representative stated that the Veteran "is clearly suffering from PTSD," presumably because according to the representative, the Veteran is being treated at the Minneapolis VA Medical Center for PTSD.  The representative has requested another VA examination that takes into consideration the medical records dated January 2012 to August 2014.

Likewise, the Veteran, in his substantive appeal (VA Form 9) requested that the Board review the medical records from the Minneapolis VA Medical Center.  He pointed out that he has regular sessions with a counselor and that "They did not randomly diagnose me with PTSD.  They utilized criteria."   

The Board has reviewed the medical records and the preponderance of the evidence continues to reflect that the Veteran has an anxiety disorder (which is already service connected); but not PTSD.  Although PTSD is frequently seen on a computer generated list of "active problems," it is rarely if ever seen at the conclusion of a treatment report.  These treatment reports consistently reflect a diagnosis of "Anxiety Disorder" or "Anxiety Disorder with PTSD symptomatology." (VBMS 3/27/14, pgs. 85, 48, 15; VBMS 8/20/14, pgs. 95, 94, 93, 88, 73, 68, 67, 39, 28, 21, 20, 19, 17, 10, 7, 2).  

Treatment reports dated March 2014 and June 2014 are the only ones to address the issue of a DSM-IV diagnosis, and they both list "Anxiety with PTSD symptoms" and "Insomnia."  (VBMS 3/27/14, p. 5; VBMS 8/20/14, p. 10).  They do not list a diagnosis of PTSD.  

A January 2013 treatment report reflects that the Veteran is "being treated for PTSD." (VBMS 3/27/14, p. 49).  However, the examiner who wrote this report then listed his diagnosis as "anxiety disorder."  

Regarding the Veteran's therapy group, the Board recognizes that it is for Korean War Veterans and that each report states that "the Veterans currently in this group have PTSD or have mental health issues related to their military experiences." (Emphasis added).  

The Board once again notes that in order to warrant service connection for PTSD, a diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  

The February 2011 VA examination was thorough and the Board finds it to be highly probative.  The examiner applied the DSM-IV criteria and found that the Veteran did not have PTSD.  Moreover, the subsequent treatment reports fail to reflect any findings that would call the VA examination report into question.  To the contrary, the subsequent treatment reports consistently reflect diagnoses of anxiety, anxiety with PTSD symptoms, and insomnia.  They do not reflect a diagnosis of PTSD.  The Board finds that another VA examination is not warranted.

The Board also notes that the Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service). 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the diagnosis of PTSD falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  

In arriving at this conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the preponderance of the evidence is against a finding of entitlement to service connection; the claim is therefore denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 3.312;  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990) (if the Board rules against a Veteran in a case where there are "two permissible views" of the evidence, the Board must provide an "adequate statement of [its] reasons or bases" in support of its determination that the Veteran is not entitled to the benefit of the doubt) (internal quotations omitted).


ORDER

Entitlement to service connection for PTSD is denied.





____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


